DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1-17 under 35 U.S.C. §102 and §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in part, recites “wherein the anatomic foot bed at the rear foot portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion.” However, applicant’s specification, specifically paragraph 0080 provides “In embodiments, the at least one raised region 130 may include at least a part of the heel portion 108, which may be an outer heel section 132 of the heel portion 108.”  Therefore, one skilled in the art would find applicant has reasonable support for an outer heel section of the heel portion wherein the outer heel section is the at least one raised region. There is no support in applicant’s disclosure for a raised heel region at the rear foot portion wherein the raise heel region is raised relative to both an inner heel section and an outer heel section.  To draw from the specification language “at least one raised region 130... may be an outer heel section 132,” for purposes of inferring that the raised heel region may not be the outer heel section 132 and, is instead, another region on the heel, is an unreasonable conclusion. Therefore, the recitation “wherein the anatomic foot bed at the rear foot portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion” is unsupported by applicant’s specification and fails the written description requirement because the recitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-12, 23 and 24 are similarly rejected for depending on rejected claim 1.
	Similarly, Claim 13, in part, recites “wherein the anatomic foot-bed at the heel portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion.” However, applicant’s specification, specifically paragraph 0080 provides “In embodiments, the at least one raised region 130 may include at least a part of the heel portion 108, which may be an outer heel section 132 of the heel portion 108.”  Therefore, one skilled in the art would find applicant has reasonable support for an outer heel section of the heel portion wherein the outer heel section is the at least one raised region. There is no support in applicant’s disclosure for a raised heel region at heel portion wherein the raise heel region is raised relative to both an inner heel section and an outer heel section.  To draw from the specification language “at least one raised region 130... may be an outer heel section 132,” for purposes of inferring that the raised heel region may not be the outer heel section 132 and, is instead, another region on the heel, is an unreasonable conclusion. Therefore, the recitation “wherein the anatomic foot-bed at the heel portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion is unsupported by applicant’s specification and fails the written description requirement because the recitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14-17, 21, and 22 are similarly rejected for depending on rejected claim 13.

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 21-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, the “anatomic footbed including... a heel portion” (emphasis added). Claim 1 also recites, “the anatomic footbed ... includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion ” (emphasis added).  
	From these two clauses, it is unclear where on the anatomic footbed the “raised heel region” is located. Is the “raised heel region” part of the “heel portion,” or is the “raised heel region” somewhere else on the anatomic footbed, but not part of the “heel portion?” If the “raised heel region” is not part of the “heel portion,” then it is unclear why “heel” is recited with “raised heel region,” and one skilled in the art is left to guess where the element is located. Clarification is required. For purposes of examination, the raised heel region will be interpreted as any raised region on the rear portion of the insole. 
Claims 2-12, 23 and 24 are similarly rejected for depending on rejected claim 1.


Claim 4 recites, “the anatomic footbed includes a raised portion.” It is unclear if “a raised portion” in claim 4 is a different portion than “a raised heel region” in claim 1. Further, if the “raised portion” is different from the “raised heel region,” it is unclear where in relation to the inner heel section and the outer heel section the “raised portion” is located, or is a part of. 
	Claims 5-7 are similarly rejected for depending on rejected claim 4. 
	Claim 10 recites, “said heel portion includes an inner heel section.” However, claim 1 also recites, “an inner heel section.” It is unclear if a new element is being introduced or if this is a reference to the previously recited element. 
	Claims 11 and 12 are similar rejected for depending on rejected claim 10. 
	Claim 11 recites, “the heel portion further includes an outer heel section.” However, claim 1 also recites, “an outer heel section.” It is unclear if a new element is being introduced or if this is a reference to the previously recited element.
	Claim 12 is similarly rejected for depending on rejected claim 11. 
Claim 13 recites the “anatomic foot-bed including... a heel portion.” Claim 1 also recites the “anatomic foot-bed ... includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion.” 
From these two clauses, it is unclear where on the anatomic footbed the “raised heel region” is located. Is the “raised heel region” part of the “heel portion,” or is the “raised heel region” somewhere else on the anatomic footbed, but not part of the “heel portion?” If the “raised heel region” is not part of the “heel portion,” then it is unclear why “heel” is recited with “raised heel region,” and one skilled in the art is left to guess where the element is located. Clarification is required. For purposes of examination, the raised heel region will be interpreted as any raised region on the rear portion of the insole. 
Claims 14-17, 21, and 22 are similarly rejected for depending on rejected claim 13. 
	Claim 15, recites “an outer heel section” and “an inner heel section.” However, Claim 13 also recites “an outer heel section” and “an inner heel section.” It 
	Claim 16 is similarly rejected for depending on rejected claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 23, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,915,598 B2 to Grisoni et al (hereinafter “Grisoni”) in view of US Patent Application Publication 2016,0021971 A1 to Carver (hereinafter “Carver”) and in further view of US Patent 5,014,706 A to Philipp (hereinafter “Philipp”). 
	For claim 1, Grisoni does not specifically disclose a high-heeled shoe. 
However, Grisoni does teach an insole for footwear (see abstract of Grisoni). Further, it is well known in the art for insoles to be incorporated into “high-heeled” articles of footwear. For example, attention is directed to Carver, teaching a “high-heeled” shoe (102) comprising a shoe outer sole (106), an insole (100), a shoe heel (104) wherein said outer sole includes a top side and a bottom side (top and bottom side of outer sole 106), wherein the shoe heel is coupled directly to the bottom side of the outer sole (see fig. 1 wherein 104 is directly connected to the bottom side of 106), wherein said insole is affixed either directly or indirectly to the top side of the outer sole (see fig. 1 wherein 100 is affixed directly to the top side of 106). 
	One skilled in the art would readily understand high-heel shoes commonly comprise insoles to provide comfort barrier between the outsole material and the foot of the wearer, and to provide support for the foot of the wearer (see col. 1, lines 30-59 of Grisoni) (see paras 0002 and 0026 of Carver). It is unrealistic for insoles to be worn without being used in an article of footwear. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Grisoni would be incorporated into a high-heel shoe, as taught by Carver above, for purposes of providing the wearer of the high-heeled shoe an insole which comfortably supports the arch area of the user’s foot and that adapts to the requirements of each person’s foot (see col. 1, lines 30-59 of Grisoni). 
	The modified Grisoni continues to teach:
wherein the insole includes an anatomic footbed at a rear foot portion of the insole, the anatomic footbed including a central arch portion; a heel portion adjacent a back side of the central arch portion (insole 10 has the general shape of a human left foot and therefore includes a forefoot portion 12, a heel portion 14, and a mid portion 16 which connects forefoot portion 12 and heel portion 14 together, col. 3, lines 5-8); a medial arch portion adjacent a medial side of the central arch portion; and a lateral arch portion adjacent to a lateral side of the central arch portion (medial and lateral portions of mid portion 16), and 
Grisoni does not specifically disclose: wherein the anatomic footbed at the rear foot portion includes an outer section firmer than an inner section. 
However, attention is directed to Philipp teaching an analogous orthotic insole (abstract of Philipp). Specifically, Philipp teaches calcaneus-surrounding portion 46, which underlies regions of the foot less highly loaded than areas of the 

    PNG
    media_image1.png
    648
    384
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Grisoni would be modified wherein the anatomic foot-bed at the rear foot portion includes an outer section firmer than an inner section, as taught by Philipp, for purposes of easing discomfort at impact areas of the foot and for providing load relieving functions by providing compensatory pressure at different parts of the foot (col. 2, lines 7-17 of Philipp). 
	The modified Grisoni continues to teach wherein the anatomic foot-bed at the rear foot portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion (see annotated fig. 9 of Grisoni below).   

    PNG
    media_image2.png
    392
    530
    media_image2.png
    Greyscale


For claim 2, the modified Grisoni does teach the high-heeled shoe of claim 1, further comprising: a shoe upper coupled directly or indirectly to the outer sole on the top side of the outer sole, forming an internal shoe cavity therewith, wherein the insole is situated within said cavity (see annotated fig. 1 of Carver and discussion for claim 1 above wherein the insole of Grisoni would be incorporated into a high-heel shoe, as taught by Carver).

    PNG
    media_image3.png
    352
    611
    media_image3.png
    Greyscale

  
	For claim 3, the modified Grisoni does teach the high heeled shoe of claim 1, wherein the medial arch portion and the lateral arch portion of the anatomic foot-bed are raised with respect to the central arch portion, to provide medial arch and lateral arch support to the foot (see fig. 10 of Grisoni below showing a cross sectional view at the central arch portion). 

    PNG
    media_image4.png
    238
    435
    media_image4.png
    Greyscale


	For claim 4, the modified Grisoni does teach the high-heeled shoe of claim 3, wherein the heel portion of the anatomic foot-bed includes a raised portion and forms a heel cup, wherein the anatomic foot-bed is configured to support both bottom and side regions of the foot (see annotated fig. 9 below wherein the “heel cup” area of the insole is configured to support both bottom and side regions of the foot).


    PNG
    media_image5.png
    423
    634
    media_image5.png
    Greyscale


	For claim 5, the modified Grisoni does not specifically disclose the high-heeled shoe of claim 4, wherein the medial arch portion is raised at least 18mm at a side outer edge of the foot-bed, wherein the lateral arch portion is raised at least 12mm at a lateral side outer edge of the foot-bed, and wherein the heel portion is raised at least 6mm at a heel side outer edge of the foot-bed.  
	However, as shown in the discussion for claims 3 and 4 above, Grisoni does teach the medial arch portion is raised at a side outer edge of the foot-bed, the lateral arch portion is raised at a lateral side outer edge of the foot bed, and the heel the medial arch portion is raised at least 18mm at a side outer edge of the foot-bed, wherein the lateral arch portion is raised at least 12mm at a lateral side outer edge of the foot-bed, and wherein the heel portion is raised at least 6mm at a heel side outer edge of the foot-bed since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 6, the modified Grisoni does teach the high-heeled shoe of claim 5, the insole further including: a cushioning layer on a forefoot portion of the insole, adjacent a front side of the anatomic foot-bed, wherein the cushioning layer comprises an open cell foam (lower layer 18 can be made from any suitable material including, but not limited to any suitable foams wherein such foams can be blown with fluorocarbons, water, methylene chloride or other gas producing agents, as well as by mechanically frothing to prepare the shock absorbing resilient layer (col. 4, lines 4-7 of Grisoni), and wherein the foot-bed comprises polyurethane (col. 3, line 67 to col. 4, line 4; and col. 4, lines 13-16 of Grisoni). 

	For claim 7, the modified Grisoni does teach the high-heeled shoe of claim 6, further comprising a platform layer beneath the cushioning layer (alternatively, lower layer 18 can be a laminate construction, that is, a multilayered composite of any of the above materials. Multilayered composites are made from one or more of the above materials such as a combination of polyethylene vinyl acetate and polyethylene (two layers), a combination of polyurethane and polyvinyl chloride (two layers) or a combination of ethylene propylene rubber, polyurethane foam and ethylene vinyl acetate (3 layers), col. 4, lines 48-55). 

For claim 8, the modified Grisoni does teach the high-heeled shoe of claim 1, wherein the insole comprises a top layer (20) and a base layer (18), 
wherein the top layer is affixed to a top side of the base layer (see fig. 9 of Grisoni wherein the top cover 20 is affixed to a tope side of lower layer 18), 
wherein a rear foot portion of the top layer comprises the anatomic foot-bed (see contours of layer 20 in fig. 9 of Grisoni configured as an anatomic foot-bed), 
wherein a forefoot portion of the top layer comprises a cushioning layer (see fig. 9 wherein top layer 20 extends to the forefoot portion), the cushioning layer including an open cell foam material (top cover 20 can be made from expanded vinyl foam, coagulated polyurethane, see col. 4 line 63 to col. 5 line 14 of Grisoni), and the anatomic foot-bed comprising polyurethane ((col. 3, line 67 to col. 4, line 4; and col. 4, lines 13-16 of Grisoni).

For claim 9, the modified Grisoni does teach the high-heeled shoe of claim 8, further comprising a platform layer beneath a forefoot portion of the base layer (layer 18 extends into the forefoot portion, also see discussion for claim 7 above teaching layer 18 can be a multilayer composite and wherein one of the layers multilayers is the platform layer). 

	For claim 10, the modified Grisoni does teach the high-heeled shoe of claim 8, wherein said heel portion includes an inner heel section which dips downwards with respect to the central arch portion (see annotated fig. 9 below).

    PNG
    media_image6.png
    423
    549
    media_image6.png
    Greyscale

  
	For claim 11, the modified Grisoni does teach the high-heeled shoe of claim 10, wherein the heel portion further includes an outer heel section which extends upwards with respect to the central arch portion, that the heel portion forms a heel cup configured to support a heel bottom region and a heel side region of the foot (see annotated fig. 9 in discussion for claim 10 above).

	For claim 12, the modified Grisoni does not specifically disclose the high-heeled shoe of claim 11, wherein the inner heel section is at least 2mm below the central arch portion, and wherein the medial arch and lateral arch portions extend at least 3mm above the central arch portion.  
	However, as shown in the discussion for claim 10 above, Grisoni does teach the inner heel section is below the central arch portion in fig. 9, and wherein the 


    PNG
    media_image4.png
    238
    435
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Grisoni would be modified wherein the inner heel section is at least 2mm below the central arch portion, and wherein the medial arch and lateral arch portions extend at least 3mm above the central arch portion since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 23, the modified Grisoni does not specifically disclose the insole of claim 8, wherein the forefoot portion of the top layer comprises different materials from the rear foot portion of the top layer.  
	However, attention is again directed to Philipp teaching the insole support 41 has a portion or module 42 which is arranged to underlie the toes and is made of different materials from the portion 46 signified by the differing levels of hardness (col. 4, line 39 to col. 5, line 14) wherein portion 46 comprises the arch and rear the forefoot portion of the top layer comprises different materials from the rear foot portion of the top layer for purposes of easing discomfort at impact areas of the foot and for providing load relieving functions by providing compensatory pressure at different parts of the foot, including the forefoot portion, as taught by Philipp (col. 2, lines 7-17 of Philipp).

	For claim 24, the modified Grisoni does not specifically disclose the insole of claim 23, wherein the forefoot portion of the top layer is separate from the rear foot portion of the top layer.
However, attention is again directed to Philipp teaching the insole support 41 has a portion or module 42 which is arranged to underlie the toes and is made of different materials from the portion 46 signified by the differing levels of hardness (col. 4, line 39 to col. 5, line 14) wherein portion 46 comprises the arch and rear portion of the insole support 41 (see fig. 4 of Philip). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Grisoni would be further modified wherein the forefoot portion of the top layer is separate from the rearfoot portion of the top layer for purposes of easing discomfort at impact areas of the foot and for providing load relieving functions by providing compensatory pressure at different parts of the foot, including the forefoot portion, as taught by Philipp (col. 2, lines 7-17 of Philipp).

Claims 13-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,915,598 B2 to Grisoni et al (hereinafter “Grisoni”) in view of US Patent 5,014,706 A to Philipp (hereinafter “Philipp”). 
	For claim 13, Grisoni discloses an insole for a high heeled shoe (10), comprising: 
a) a top layer (18) comprising: 
i) an anatomic foot-bed (upper surface of lower section 18) including: 
a central arch portion (mid foot portion); 
a heel portion adjacent a back side of the central arch portion (the mid portion 16 connects forefoot portions 12 and heel portion 12 together, col. 3, lines 5-8), said heel portion comprising a raised region and forming a heel cup (see annotated fig. 9 below),

    PNG
    media_image7.png
    423
    549
    media_image7.png
    Greyscale

	Grisoni does not specifically disclose: wherein the anatomic foot-bed at the heel portion includes an outer section firmer than an inner section.  
However, attention is directed to Philipp teaching an analogous orthotic insole (abstract of Philipp). Specifically, Philipp teaches calcaneus-surrounding portion 46, which underlies regions of the foot less highly loaded than areas of the foot under higher load, has a greater firmness than that of calcaneus portion 45 (col. 4 line 39 to col. 5 line 14 and fig. 4 of Philipp). 

    PNG
    media_image1.png
    648
    384
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Grisoni would be modified wherein the anatomic foot-bed at the rear foot portion includes an outer section firmer than an inner section, as taught by Philipp, for purposes of easing discomfort at impact areas of the foot and for providing load relieving functions by providing compensatory pressure at different parts of the foot (col. 2, lines 7-17 of Philipp). 
	The modified Grisoni continues to teach:
wherein the anatomic foot-bed at the heel portion further includes a raised heel region relative to both an inner heel section and an outer heel section of the heel portion (see annotated fig. 9 above); 
a medial arch portion adjacent a medial side of the central arch portion, and which extends upwards with respect to the central arch portion (see annotated fig. 10 below);

    PNG
    media_image4.png
    238
    435
    media_image4.png
    Greyscale

a lateral arch portion adjacent to a lateral side of the central arch portion, and which extends upwards with respect to the central arch portion (See annotated fig. 10 above), 
wherein the anatomic foot-bed is configured to support a bottom region and a side region of the foot (see annotated fig. 9 below wherein the “heel cup” area of the insole is configured to support both bottom and side regions of the foot); and 
ii) a forefoot portion extending from a front side of the central arch portion (12); and 
b) a base layer affixed to the bottom side of the top layer (insert 26 affixed to the bottom side of “top layer” 18).  

For claim 14, the modified Grisoni continues to teach the insole of claim 13, further comprising a third platform layer beneath a forefoot portion of the base layer (alternatively, lower layer 18 can be a laminate construction, that is, a multilayered composite of any of the above materials. Multilayered composites are made from one or more of the above materials such as a combination of polyethylene vinyl acetate and polyethylene (two layers), a combination of polyurethane and polyvinyl chloride (two layers) or a combination of ethylene propylene rubber, polyurethane foam and ethylene vinyl acetate (3 layers), col. 4, lines 48-55), wherein the base layer is configured to reduce an effective heel height of the shoe (see fig. 9 wherein the insert 26 tapers at forward direction thereby configured for reducing an effective heel height of the shoe). 

For claim 15, the modified Grisoni continues to teach the insole of claim 13, wherein the raised region of the heel portion includes an outer heel section which extends upwards with respect to the central arch portion, and wherein the heel portion includes an inner heel section which dips downwards with respect to the central arch portion, wherein the inner heel section and outer heel section together form the heel cup configured to support a heel bottom region and a heel side region of the foot (see annotated fig. 9 in discussion for claim 13 above).  

For claim 16, the modified Grisoni does not specifically disclose the insole of claim 15, wherein the inner heel section is at least 2mm below the central arch portion, and wherein the medial arch and lateral arch portions extend at least 3mm above the central arch portion.  
However, as shown in the discussion for claim 13 above, Grisoni does teach the inner heel section is below the central arch portion in fig. 9, and wherein the medial arch and lateral arch portions extend above the central arch portion, as shown in fig. 10 below). 


    PNG
    media_image4.png
    238
    435
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Grisoni would be modified wherein the inner heel section is at least 2mm below the central arch portion, and wherein the medial arch and lateral arch portions extend at least 3mm above the central arch portion since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 17, the modified Grisoni does teach the insole of claim 13, wherein the forefoot portion of the top layer comprises an open celled foam (lower layer 18 can be made from any suitable material including, but not limited to any suitable foams wherein such foams can be blown with fluorocarbons, water, methylene chloride or other gas producing agents, as well as by mechanically frothing to prepare the shock absorbing resilient layer (col. 4, lines 4-7 of Grisoni), the base layer comprises fiberboard and/or fiberglass (arch spring insert 26 can be made from fiberglass filled polypropylene, nylon, or fiberglass, col. 5, lines 50-61), and wherein the anatomic foot-bed comprises polyurethane (col. 3, line 67 to col. 4, line 4; and col. 4, lines 13-16 of Grisoni).

For claim 21, the modified Grisoni does teach the insole of claim 14, wherein the base layer is configured to reduce an effective heel height of the shoe by providing additional thickness to the insole in a forefoot portion of the insole (see fig. 9 wherein the forefoot portion of the insole includes a thickness and is thereby configured to reduce an effective heel height of the shoe).

	For claim 22, the modified Grisoni does teach the insole of claim 21, wherein the additional thickness of the insole in the forefoot portion of the insole flattens a pitch of the shoe (see fig. 9 wherein the pitch or angle is reduced because of the additional thickness in the forefoot portion of the insole).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732